Title: From James Madison to James Monroe, 9 February 1807
From: Madison, James
To: Monroe, James



Sir,
Department of State 9th. Feby 1807

By Capt. Brewster, who, with his son and two Pilots, are about to proceed to England as Witnesses in the case of Capt. Whitby, I send you copies of several of my last letters.  He will also be the bearer of a letter from the Collector of New York stating the advances made to the Witnesses respectively.  Two other Witnesses are expected to sail from Philada., to whom it was found necessary to give an allowance beyond their expences, of which the Collector of Philada. is instructed to give you a statement.  Without this allowance they could not be induced to leave their occupations.  You will consequently acquaint the Admiralty of the fact, that it may not be made a ground of retrospective complaint.  If their testimony could in ordinary cases be affected by that circumstance, the objection would fail in this, where no compulsive process could be applied; and in any event their statements ought to have weight in the exercise of the prerogative against Capt. Whitby, should he from whatever cause escape a formal conviction.  I have the honor to be &c.

James Madison

